Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction filed 11/19/22 is acknowledged. Applicant elected Group I (claims 1, 4-21, 31, 34 and 46 drawn to a recombinant variant amylase and compositions thereof without traverse. In terms of species, applicant elected SEQ ID No:1728 with substitutions at positions 272, 394 or 91 as well as any combinations thereof.
Claims 2-5, 7-23, 25-30, 32-33, 35-45, 47-66 are canceled.
 	On 12/8/2, the examiner called the attorney of applicant (Mr. Euk C. Oh) to discuss the merits of the case, but no reply was received. 
 					DETAILED ACTION
 	Claims 1, 6, 24, 32, 46 and newly added claims 67-74 are under examination on the merits. 	 
Claim Objections
Claims 71- 74 are objected to because of the following informalities:  in line 1 of claims 71-74, after “claim 1,” there is an unnecessary “-“, Appropriate correction is required.
Oath/Declaration
It appears that instant application lacks a declaration. Applicant is advised to file an executed declaration (oath) in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears that in claim 24, some sequences recited such as SEQ ID NO:156, 174 and 308 etc., each have 505 amino acids, extending the length of SEQ ID NO:1728 (or SEQ ID NO:2 each having 495 amino acids) by at least 10 residues. In such elongated sequences it is unclear which residues at which positions correspond to positions 272, 394 and 91 of SEQ ID NO:2, which is the base sequence for numbering and has only 495 residues. Further claim 1, only mentions substitutions but in SEQ ID NO; 156, 174, 308 etc., obviously some insertions have also occurred, apart from addition of hexa histidine residues added at the end. Appropriate clarification is required.  
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, it is unknown what is the relevance of SEQ ID NO:18 to SEQ ID NO:2 or SEQ ID NO:1728. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 31, 34, and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and its dependent claims 6, 31, 34 and 46) are directed to a genus of recombinant E. coli alpha amylases wherein said genus is inadequately described in the disclosure.	 
The term, “at least” in claim 1 is open language and not only includes substitutions at positions 272, 394 and 91 of 85% homologs of SEQ ID NO:1728 but also many more substitutions (see for example claim 6). As applicant is aware, SEQ ID NO:1728 itself has at least 92.1% identity to SEQ ID NO:2 (see sequence alignment data, available under public PAIR) and 85% homologs of said SEQ ID NO:1728 (as recited in claim 1) merely need to retain (0.91X 0.85=77.4%) at least 77% identity to wild type  E. coli amylase of SEQ ID NO:2. Further, looking at claim 6, additional substitutions may easily account for 50 or more substitutions (simultaneously or sequentially) in the claimed amylase variants lowering the percentage identities from 77.4% (0.774X495=360, 465-360=105+50=155 residues which may be substituted in SEQ ID NO:2 and 155/465=66.6%) to even 66.6% or lower.
The specification neither teaches which critical residues in claimed variants are in charge of retaining amylase function nor explains up to how many residues in said variant amylases may be simultaneously substituted, before the three-dimensional structure of said enzyme will no longer be retained. No examples of such residues are provided either.
Given the breadth of these claims (allowing for 155 or more residues in SEQ ID NO:2 to be simultaneously mutated), some additional information as to which residues or sets thereof beyond the three residues recite in claim 1, may be combined with those recited in claim 1 to retain enzymatic activity, deems necessary that is currently lacking in the disclosure.
All applicant provides is SEQ ID NO:1728 and some variants thereof having at least 90% thereto with 3 specific substitutions (3 species), which is totally inadequate to fully describe the genus of variants claimed.
Therefore, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of this invention, before the effective filing of this application.
Since, the claimed recombinant amylase variants are inadequately described (see claims 1, 6, 31) compositions comprising said products (claims 34 and 46) are also inadequately described.
Allowable Subject Matter
Claims 67-74 are allowed. This is because SEQ ID NO:1728 and claimed homologs thereof are free of prior art. Further, the prior art fails to suggest such specifically claimed sequences. Hence, said sequences are also non-obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651